Citation Nr: 1027176	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear infection.

4.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971, including service in Vietnam; he also reported subsequent 
Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the case 
was issued in March 2007, and a substantive appeal was received 
in May 2007.

The Board notes that while the broad issues of entitlement to 
service connection for exposure to Agent Orange and asbestos were 
listed in the statement of the case, there is no VA benefit 
simply for exposure to herbicides or asbestos.  VA compensation 
is only paid for a disability which is due to such exposure.  The 
issues as listed appear to reflect the Veteran's underlying 
claims based on disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

 Briefly, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as a result of 
acoustic trauma incurred during active duty.  

In February 2007, a VA examination was administered in connection 
with the Veteran's claimed bilateral hearing loss and tinnitus.  
The examiner reviewed the Veteran's claims file.  The Veteran 
reported that during service he was exposed artillery and gun 
fire.  The Veteran's word recognition scores using the Maryland 
CNC Test were 94 percent for the right ear and 92 percent for the 
left ear.

The audiological evaluation showed puretone thresholds, in 
decibels, as follows: 

Hertz 	500	1000	2000	3000	4000
Right	5	15	25	30	30
Left	15	25	25	50	60

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes in 
the left ear.  The examiner diagnosed the Veteran with a mild 
sensorineural hearing loss at 3000 and 4000 Hertz for the right 
ear and a moderate sensorineural hearing loss at 3000 and 4000 
Hertz for the left ear.  The examiner concluded that it was not 
as least as likely as not that the Veteran's bilateral hearing 
loss and tinnitus had their origins during the Veteran's military 
service, given that the Veteran's induction and separation 
physical examinations indicated hearing to be within normal 
limits for both ears, and his report of medical history on his 
separation physical examination did not indicate any hearing 
loss.

Unfortunately, the Board finds that the February 2007 VA opinion 
is inadequate.  The Board notes at this point that the lack of 
any evidence that the Veteran exhibited hearing loss during 
service is not fatal to his claim.  The laws and regulations do 
not require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Veterans Appeals (Court): 

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R.  
§ 3.385....  For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent 
causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

In the present, case a comparison of audiometric test results at 
entrance and at discharge examinations shows an upward shift in 
the tested frequencies.  Medical clarification of the 
significance of the upward shift is therefore necessary.  
Although right ear hearing loss disability as defined by 38 
C.F.R. § 3.385 was not demonstrated at the 2007 examination, the 
Board defers consideration of this issue pending the results of 
another examination to be conducted pursuant to this remand.

Left Ear Infection and Skin Disability

With regard to the Veteran's claim of entitlement to service 
connection for left ear infection and skin disability (claimed as 
jungle rot), the Board notes that the Veteran has not been 
afforded VA examinations to assess the nature and etiology of 
these claimed disabilities.  In this regard, VA has a duty to 
assist claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  Recent VA treatment records document that the 
Veteran has been treated for left ear discharge and dermatitis.  
The Veteran has also submitted statements that he incurred left 
ear infections and acquired a skin disability during his service, 
and that he has experienced both disabilities since service.  The 
Board finds that the Veteran is competent report symptoms of ear 
infections and a skin disability.  See Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007) (providing that lay testimony is competent 
to establish the presence of observable symptomatology, such as 
varicose veins, and may provide sufficient support for a claim of 
service connection).  Therefore, in order to afford the appellant 
every consideration with his appeal, the Board finds that the 
Veteran should be afforded VA examinations to assess the nature 
and etiology of his claimed left ear infection and skin 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Board notes that the Veteran stated on his March 
2006 VA Form 21-4138 that he had Army Reserve service after being 
discharged from active duty in December 1971, and that he 
incurred an ear infection during this period of Army Reserve 
service.  The Veteran stated that he received treatment for his 
left ear infection at Fort Hood, Texas; such treatment was also 
stated on his March 2006 VA Form 21-4142.  The claims file does 
not contain treatment records associated with the Veteran's Army 
Reserve service, and it is unclear as to whether there have been 
any attempts to obtain these records.  Therefore, the Board is 
uncertain as to whether treatment records exist and are available 
for this period of service.  In order to more fully address the 
Veteran's contentions, the Board believes it appropriate to 
request all of his Army Reserve treatment records.  As such, the 
AMC/RO should request and obtain any missing service treatment 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009); 
see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Lastly, the Board notes that the most recent VA outpatient 
treatment records are from May 2006.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not already 
incorporated into the claims file, 
specifically including any Army Reserve 
treatment records.  The Board is particularly 
interested in treatment records from Fort 
Hood, Texas.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  The Veteran should be scheduled for a VA 
audiometric examination to ascertain the 
nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  
Audiometric test results should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

(a).  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
hearing loss is causally related to his 
active duty service or any incident 
therein?  The examiner should specifically 
discuss the significance of the upward 
shift in tested frequencies during service 
which might suggest development of hearing 
loss.  

(b).  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
tinnitus is causally related to his active 
duty service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed left ear 
infection.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  

The examiner should clearly indicate whether 
there is current chronic disability 
manifested by left ear infections.  If so, 
the examiner should offer the following 
opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the disability manifested by left ear 
infections is causally related to the 
Veteran's active duty service or any 
incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed skin 
disability (claimed as jungle rot).  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.  

All current skin disabilities should be 
clearly reported.  As to each current skin 
disability, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the skin disability is causally related to 
the Veteran's active duty service or any 
incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

7.  Then, the issues on appeal should be 
readjudicated by the AMC/RO.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


